     Case 1:20-cv-00444-RJJ-PJG ECF No. 6 filed 05/29/20 PageID.12 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

COREY BLOCKER,

              Plaintiff,                              Hon. Robert J. Jonker

v.                                                    Case No. 1:20-CV-444

STATE OF MICHIGAN, et al.,

            Defendants.
_________________________________/

                           REPORT AND RECOMMENDATION

        Plaintiff initiated this action on May 19, 2020, against the State of Michigan

and the Michigan Governor, Gretchen Whitmer. (ECF No. 1). Because Plaintiff

has been permitted to proceed as a pauper (ECF No. 4) the Court has reviewed

Plaintiff s complaint pursuant to 28 U.S.C.      1915(e)(2) to determine whether it is

frivolous, malicious, or fails to state a claim upon which relief can be granted.

Pursuant to 28 U.S.C.       636(b)(1)(B), the undersigned recommends that Plaintiff’s

complaint be dismissed for failure to state a claim on which relief may be granted.

                                     BACKGROUND

        In his complaint, Plaintiff alleges that Defendants are committing “treason

against . . . the United States Constitution.”      Specifically, Plaintiff alleges the

following. The “virus that is being stated for this pandemic is a hoax to control and

steal the assets from the residence (sic) of the country commonly known as the United

States.” Defendants are also “in cahoots with” the federal government “in making
                                             1
    Case 1:20-cv-00444-RJJ-PJG ECF No. 6 filed 05/29/20 PageID.13 Page 2 of 4



the masses have to use a computer to access anything.” Cell phone towers (i.e, the

“5G system”) are somehow involved in the creation and/or spread of “the virus.” 1

Defendants are also “jamming circuits in [his] automobiles” and “blocking [his]

communication on Facebook.”       Finally, the actions that Governor Whitmer has

taken in response to the COVID-19 pandemic have been unconstitutional for which

Plaintiff advocates that the Governor be hanged.

                                       ANALYSIS

       Unlike state courts, which are courts of general jurisdiction, the federal courts

are courts of limited jurisdiction. This Court possesses the jurisdiction to resolve

“civil actions arising under the Constitution, laws, or treaties of the United States.”

28 U.S.C. § 1331.     The Court also possesses jurisdiction to resolve civil claims

between citizens of different states where the amount in dispute exceeds $75,000.

28 U.S.C. § 1332.

       To properly invoke the Court’s jurisdiction, however, Plaintiff must

demonstrate that he has standing to assert the claims in question. See Whitmore v.

Arkansas, 495 U.S. 149, 154 (1990). To establish standing under the Constitution,

Plaintiff must demonstrate: (1) that he has suffered an injury-in-fact which is

(a) concrete and particularized and (b) actual or imminent; (2) the injury is fairly



1 This is an apparent reference to a conspiracy theory that posits that the COVID-19
virus is caused by and/or spread by new fifth generation (5G) cell phone towers. See,
e.g., The DHS Prepares for Attacks Fueled by 5G Conspiracy Theories, available at
https://www.wired.com/story/the-dhs-prepares-for-attacks-fueled-by-5g-conspiracy-
theories/ (last visited on May 29, 2020).
                                          2
  Case 1:20-cv-00444-RJJ-PJG ECF No. 6 filed 05/29/20 PageID.14 Page 3 of 4



traceable to a defendant; and (3) the injury is likely to be redressed by the relief

requested.      Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).              A

“generalized grievance shared in substantially equal measure by all or a large class

of citizens” does not constitute a specific injury-in-fact sufficient to invoke this Court’s

jurisdiction. Johnston v. Geise, 88 F.Supp.3d 833, 840 (M.D. Tenn. 2015) (quoting

Warth v. Seldin, 422 U.S. 490, 499 (1975)).

       The majority of Plaintiff’s complaint constitutes a generalized grievance over

which this Court lacks jurisdiction.            Plaintiff is dissatisfied with certain

governmental actions, but does not allege that he has suffered a distinct, cognizable

injury therefrom.     Instead, Plaintiff asserts that every American resident has

suffered the same general injury.

       Furthermore, to the extent certain isolated portions of Plaintiff’s complaint are

interpreted as asserting an injury-in-fact (e.g., the alleged “jamming” of his car

circuits and the “blocking” of his attempts to use Facebook), Plaintiff’s vague and

conclusory allegations fail to state a claim on which relief may be granted. See Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007); Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009); see also, Denton v. Hernandez, 504 U.S. 25, 33 (1992) (the Court need

not accept as true, however, factual allegations which are “clearly irrational or wholly

incredible”).




                                               3
  Case 1:20-cv-00444-RJJ-PJG ECF No. 6 filed 05/29/20 PageID.15 Page 4 of 4



                                      CONCLUSION

      For the reasons discussed herein, the undersigned recommends that Plaintiff s

complaint be dismissed for lack of subject matter jurisdiction and/or for failure to

state a claim on which relief may be granted.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                Respectfully submitted,


Date: May 29, 2020                              /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                            4
